            Case 1:19-cv-00408-TNM Document 25 Filed 05/16/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CENTER FOR BIOLOGICAL DIVERSITY;
DEFENDERS OF WILDLIFE; ANIMAL LEGAL
DEFENSE FUND,
                                                           Civil Action No. 1:19-cv-00408 (TNM)
                              Plaintiffs,

       v.

DONALD J. TRUMP, in his official capacity as
President of the United States of America; PATRICK
M. SHANAHAN, in his official capacity as Acting
Secretary of Defense; LIEUTENANT GENERAL
TODD T. SEMONITE, in his official capacity as
Commander and Chief of Engineers, U.S. Army
Corps of Engineers; KEVIN McALEENAN, in his
official capacity as Acting Homeland Security
Secretary; DAVID BERNHARDT, in his official
capacity as Secretary of the Interior,

                              Defendants.

    NOTICE OF FILING OF SECOND DECLARATION OF KENNETH RAPUANO

       Defendants hereby submit the Second Declaration of Kenneth P. Rapuano, Assistant

Secretary of Defense for Homeland Defense and Global Security, dated May 13, 2019.

       Mr. Rapuano previously submitted a declaration dated April 25, 2019 (ECF No. 22-1), in

support of Defendants’ motion to dismiss Plaintiffs’ amended complaint, that explained the status

of the Department of Defense’s (DoD) support to the Department of Homeland Security (DHS)

pursuant to 10 U.S.C. § 284 in response to a February 25, 2019 request from DHS for assistance

in blocking up to 11 specific drug-smuggling corridors along certain portions of the southern

border of the United States. See First Rapuano Decl. ¶¶ 3–12. The declaration explained that the

Acting Secretary of Defense agreed to provide assistance to DHS to construct fencing to block

drug-smuggling corridors in three project areas along the southern border of the United States. Id.
         Case 1:19-cv-00408-TNM Document 25 Filed 05/16/19 Page 2 of 3



¶ 4. The declaration stated that the project identified as Yuma Sector Project 2 would be

constructed pursuant to 10 U.S.C. § 284 with money transferred under § 8005 of the Department

of Defense Appropriations Act, 2019, and § 1001 of the John S. McCain National Defense

Authorization Act for Fiscal Year 2019. Id. ¶¶ 4–6, 9. Mr. Rapuano’s second declaration provides

updated information about this project and states that the U.S. Army Corps of Engineers has

decided not to fund or construct Yuma Project 2 under these authorities. See Second Rapuano

Decl. ¶ 4.

       Mr. Rapuano’s first declaration also explained that DoD was in the process of conducting

a review of funding that might be available to support up to $1.5 billion of additional § 284 projects

requested by DHS, and that decisions regarding future transfer of funds and approval of additional

DHS-requested projects under § 284 were expected in May 2019. See First Rapuano Decl. ¶ 11.

Mr. Rapuano’s second declaration explains that, on May 9, 2019, the Acting Secretary of Defense

authorized the funding of four additional projects. See Second Rapuano Decl. ¶ 6. One project is

located in California (El Centro Project 1), and three projects are located in Arizona (Tucson Sector

Projects 1, 2, and 3). Id.; see also First Rapuano Decl., Ex. A (describing project locations). To

fund these four projects, the Acting Secretary of Defense decided to use DoD’s general transfer

authority under § 8005 of the Department of Defense Appropriations Act, 2019, and § 1001 of the

John S. McCain National Defense Authorization Act for Fiscal Year 2019, as well as DoD’s

special transfer authority under § 9002 of the Department of Defense Appropriations Act, 2019,

and § 1512 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019, to

transfer $1.5 billion between DoD appropriations. See Second Rapuano Decl. ¶ 7. On May 10,

2019, the funds were transferred to the U.S. Army Corps of Engineers. Id. ¶ 9.
        Case 1:19-cv-00408-TNM Document 25 Filed 05/16/19 Page 3 of 3



Dated: May 16, 2019
                                      Respectfully submitted,

                                      JOSEPH H. HUNT
                                      Assistant Attorney General

                                      JAMES M. BURNHAM
                                      Deputy Assistant Attorney General

                                      JOHN R. GRIFFITHS
                                      Director, Federal Programs Branch

                                      ANTHONY J. COPPOLINO
                                      Deputy Director, Federal Programs Branch

                                      /s/ Andrew I. Warden
                                      ANDREW I. WARDEN (IN Bar No. 23840-49)
                                      Senior Trial Counsel, Federal Programs Branch

                                      /s/ Leslie Cooper Vigen
                                      LESLIE COOPER VIGEN (D.C. Bar No.
                                      1019782)
                                      KATHRYN C. DAVIS
                                      MICHAEL J. GIRARDI
                                      RACHAEL L. WESTMORELAND
                                      Trial Attorneys
                                      United States Department of Justice
                                      Civil Division, Federal Programs Branch
                                      1100 L Street, N.W.
                                      Washington, DC 20005
                                      Tel: (202) 305-0727
                                      Fax: (202) 616-8470
                                      Email: Leslie.Vigen@usdoj.gov

                                      Counsel for Defendants
Case 1:19-cv-00408-TNM Document 25-1 Filed 05/16/19 Page 1 of 18
Case 1:19-cv-00408-TNM Document 25-1 Filed 05/16/19 Page 2 of 18
Case 1:19-cv-00408-TNM Document 25-1 Filed 05/16/19 Page 3 of 18




                EXHIBIT A
Case 1:19-cv-00408-TNM Document 25-1 Filed 05/16/19 Page 4 of 18
Case 1:19-cv-00408-TNM Document 25-1 Filed 05/16/19 Page 5 of 18
Case 1:19-cv-00408-TNM Document 25-1 Filed 05/16/19 Page 6 of 18




                EXHIBIT B
Case 1:19-cv-00408-TNM Document 25-1 Filed 05/16/19 Page 7 of 18
Case 1:19-cv-00408-TNM Document 25-1 Filed 05/16/19 Page 8 of 18
Case 1:19-cv-00408-TNM Document 25-1 Filed 05/16/19 Page 9 of 18




                EXHIBIT C
Case 1:19-cv-00408-TNM Document 25-1 Filed 05/16/19 Page 10 of 18
Case 1:19-cv-00408-TNM Document 25-1 Filed 05/16/19 Page 11 of 18
Case 1:19-cv-00408-TNM Document 25-1 Filed 05/16/19 Page 12 of 18
Case 1:19-cv-00408-TNM Document 25-1 Filed 05/16/19 Page 13 of 18
Case 1:19-cv-00408-TNM Document 25-1 Filed 05/16/19 Page 14 of 18
Case 1:19-cv-00408-TNM Document 25-1 Filed 05/16/19 Page 15 of 18
Case 1:19-cv-00408-TNM Document 25-1 Filed 05/16/19 Page 16 of 18
Case 1:19-cv-00408-TNM Document 25-1 Filed 05/16/19 Page 17 of 18
Case 1:19-cv-00408-TNM Document 25-1 Filed 05/16/19 Page 18 of 18
